DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed 03/29/2022, with respect to the 35 U.S.C. 112(b) rejections of claims 3-4, have been fully considered and are persuasive.  The 35 U.S.C. 112(b) rejections of claims 3-4 have been withdrawn. 
Applicant's arguments, filed 03/29/2022, with respect to the 35 U.S.C. 103 rejections of claim 1, have been fully considered but they are not persuasive. While Hiroaki does not teach “the fresh air-introduced painting zone to which the conditioned air is supplied is a painting zone that is located on a most downstream side of all the painting zones in a moving direction of the object-to-be-painted”, this limitation does not prevent the structure of the combination of Hiroaki and Hiroshi from reading on the claim, because in combination with Hiroshi, fresh air is introduced to a zone located on the most downstream side in a moving direction of the object-to-be-painted. The claim mentions a cascade air passage system, which Hiroaki teaches as shown in fig. 2, where air ducts 7, 8, 14, and 20 move conditioned air throughout the system in series starting by supplying the air to a first painting zone and continuing in a sequential order through the painting zones. In fig. 3, Hiroaki teaches this process in a system with three painting zones. Regarding the ability to direct fresh air directly into the final painting zone in a downstream direction of the object to be painted, Hiroshi teaches an air supply mechanism 4 that directs air into a first setting zone 21, second setting zone 22, and third setting zone 23 individually, which means the system is capable of directing fresh air directly into the desired final painting zone. In addition, in the interest of compact prosecution, even if the combination of Hiroaki and Hiroshi is not used to reject the claim, a Reversal of Parts rejection in view of Hiroaki would read on the claim, where the reversal of the direction of the object to be painted would have been obvious to one of ordinary skill in art.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 6 and 7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The amended claims now include the phrase “including a processor” to further limit claimed control units, where a processor is not mention in the original disclosure and is thus regarded as new matter. It is recommended that the applicant uses terminology consistent with the 06/18/2020 specification to overcome this rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Hiroaki, Japanese Patent No. 2016067998 (referring to English translation provided by applicant dated 06/18/2020), in view of Land, United States Patent No. 10330328B2 and Hiroshi, United States Patent No. 10130975B2.
Regarding Claim 1, Hiroaki teaches “a painting system that includes a plurality of painting zones divided from one another and paints an object-to-be-painted by spraying a mist of paint onto the object-to-be-painted in each of the painting zones” through Fig. 1 and Fig. 2, where “first coating zone 2A” and “second painting zone 2B” teach a “plurality of painting zones”, and “object P” teaches the presence of an “object-to-be-painted”. In [0014], “The coating chamber 2 includes a coating device (not shown) for coating the object P. The coating device sprays a mist of paint (paint mist) toward the object P” teaches a case where the subject is “painted by spraying a mist of paint onto the object-to-be-painted in each of the painting zones”.
Hiroaki teaches “an air conditioner that takes in outside air and adjusts temperature and humidity of the outside air” in [0016], which states “The air conditioner 3 adjusts the air (outside air) introduced from the outside air introduction unit 6 to a temperature and humidity suitable for painting in the painting chamber 2”, where “air conditioner 3” of Hiroaki teaches the claimed air conditioner.
Hiroaki teaches “an air supply fan that supplies conditioned air that is the outside air of which the temperature and the humidity have been adjusted by the air conditioner to at least a specific fresh air-introduced painting zone among the painting zones” in [0016], which states “The air conditioner 3 incorporates a blower fan, and the air-conditioned air can be sent to the first air supply chamber 4A by the blower fan”, where the “blower fan” of Hiroaki teaches the claimed air supply fan.
Hiroaki teaches “a cascade air passage that connects the painting zones in series so as to allow air to flow through the painting zones” in [0022], which states “The second air supply chamber 4B is connected to the first exhaust chamber 5A via the intermediate duct 14”, where “intermediate duct 14” of Hiroaki teaches the claimed cascade air passage.
Hiroaki teaches “a cascade fan that is provided in the cascade air passage and pumps air exhausted from a painting zone on an upstream side in an air flow direction to a painting zone on a downstream side in the air flow direction” in [0023], which states “The intermediate blower 16 is provided on the downstream side of the intermediate filter 15 in the middle of the intermediate duct 14” and “The intermediate blower 16 discharges the air flowing into the first exhaust chamber 5A from the first outlet 12A, passes the intermediate filter 15, and further passes through the second air supply port 9B to the second air supply chamber 4B”, where “intermediate blower 16” of Hiroaki teaches the claimed cascade fan.
Hiroaki teaches “an air exhaust fan that exhausts air from a painting zone on a most downstream side in the air flow direction” in [0027], which states “an exhaust fan 21 for exhausting a part of the air discharged from the second exhaust chamber 5B to the outside of the air conditioning system is provided”, where “exhaust fan 21” of Hiroaki teaches the claimed air exhaust fan.
Hiroaki teaches “a dry mist remover including a filter that, in each of the painting zones, removes a paint mist in air having passed through a painting chamber in which the object-to-be-painted is located” in [0018], which states “The first air supply chamber 4A and the painting chamber 2 are separated by a ceiling filter 10 (shown by cross hatching in FIG. 1). The ceiling filter 10 is for removing foreign substances such as dust contained in the air sent from the air conditioner 3 to the first air supply chamber 4A”, where “ceiling filter 10” of Hiroaki teaches the claimed dry mist remover.
Hiroaki teaches “the object-to-be-painted is painted while moving sequentially through the painting zones” in [0015], which states “Accordingly, the coating operation may be performed while the coated object P is transferred by the transfer device”, where the operation of the “transfer device” of Hiroaki teaches that the object-to-be-painted is painted while moving sequentially through the painting zones.
While Hiroaki teaches everything previously described in Claim 1, it does not explicitly disclose “a control unit including a processor that performs feedback control on temperature and humidity of air in at least one painting zone other than the fresh air-introduced painting zone through temperature and humidity adjusting actions of the air conditioner”. However, in [col. 8 lines 65-67 to col. 9 lines 1-2], Land teaches “the system controller 342 and zone temperature sensors 344, 346 may comprise a mixture of temperature sensors and humidity sensors, where both temperature and humidity are considered against a prescribed thermal comfort envelope”. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the “system controller 342” to the system previously disclosed by Hiroaki, in order to have optimal control of pre-selected humidity and temperature conditions, as suggested in col. 9, lines 34-36 of Land. Doing so would result in the predictable benefit of improving the painting quality conditions throughout Hiroaki’s painting zones.
While Hiroaki, as modified, teaches everything previously described in Claim 1, it fails to explicitly teach a case where “the fresh air-introduced painting zone to which the conditioned air is supplied is a painting zone that is located on a most downstream side of all the painting zones in a moving direction of the object-to-be-painted”. However, Hiroshi teaches a case with a “third setting zone 23 is utilized as a site for verifying the quality of the second base special wet coating film, and is also a zone where coating can be performed manually as necessary” [col. 9 lines 4-7], and “the air-conditioned fresh air which is taken in from outside air is supplied, as in the first setting zone 21 and the second setting zone 22, to the third setting zone 23 by the air supply mechanism” [col. 9 lines 13-16]. Therefore, since the zone where a painting step is performed, “third setting zone 23”, is supplied with fresh air directly to the zone, Hiroshi reads on the claim. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the “third setting zone 23”, which is provided with fresh air directly by the “air supply mechanism”, to the system previously disclosed by Hiroaki, so that “fresh air is air-conditioned and supplied to the setting zone where coating is likely to be performed manually, and thus it is possible to enhance an operation environment. Since fresh air whose temperature and humidity have been appropriately adjusted is supplied, a solvent in the wet coating film is volatilized efficiently in the setting zone, and the flow of the surface of the wet coating film can be facilitated. Hence, the surface of the coating film can be further smoothed, and thus it is possible to obtain a more satisfactory coating film appearance” [col. 3 lines 39-48 of Hiroshi].
Regarding Claim 3, Hiroaki, as modified, teaches a scenario where “the painting system includes three or more painting zones, and in each of the painting zones a different level of painting quality of the object-to-be-painted is required” in [0015] and Fig. 3. Fig. 3 shows a second embodiment where a third painting zone (2C) is added to the system, which reads on the claim. In reference to the first embodiment, [0015] states “Within the painting chamber 2, it is possible to carry out a plurality of painting steps. For example, the area immediately below the first air supply chamber 4A is referred to as a first coating zone 2A, and the area immediately below the second air supply chamber 4B is referred to as a second painting zone 2B. The undercoating step may be performed, and the overcoating step of the object P may be performed in the second coating zone 2B”. Since Hiroaki states that it possible for different painting steps to occur in each zone, then it would be possible to use each zone in the same way there are used in the claimed invention, thus requiring a different level of painting quality. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use add a third painting zone to Hiroaki, as modified, for the purpose of adding a painting zone to be “utilized as a site for verifying the quality of the second base special wet coating film, and is also a zone where coating can be performed manually as necessary” [col. 9 lines 4-7 of Hiroshi].
Hiroaki, as modified, fails to teach a case where “the painting zone in which the temperature and the humidity of the air are under the feedback control of the control unit is a painting zone in which a higher level of painting quality is required compared to the other painting zones”. However, in [col. 8 lines 44-46], Land, as previously taught in Claim 1, teaches a case with a “system controller 342” in one zone and "zone temperature sensors 344, 346” in the two other zones. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the “system controller 342” and "zone temperature sensors 344, 346” from Land in each of the three zones, thus allowing “to monitor the temperature of individual zones” [col. 8 lines 42-43 of Land], including the zone that requires the highest level of painting quality.
Regarding Claim 4, Hiroaki, as modified, teaches a case “when the object-to-be-painted is to be painted while moving sequentially through the painting zones, the painting zone in which the higher level of painting quality is required is a painting zone that is located on a most downstream side in a moving direction of the object-to-be-painted except for the fresh air-introduced painting zone” in [0015], which states “Accordingly, the coating operation may be performed while the coated object P is transferred by the transfer device” and “The undercoating step may be performed, and the overcoating step of the object P may be performed in the second coating zone 2B”. Thus, according to the specification, it would be possible in Hiroaki to make the painting zone with the highest level of painting quality required the painting zone that is located on a most downstream side in a moving direction of the object-to-be-painted except for the fresh air-introduced painting zone as claimed, while the object-to-be-painted is to be painted while moving sequentially through the painting zones.
Regarding Claim 5, Hiroaki, as modified, fails to teach a case where “an air supply passage is connected to an air outlet side of the air conditioner, and a downstream-side part of the air supply passage is branched into a plurality of branch passages” and “the painting system is configured such that the conditioned air from the air conditioner is supplied to each of the painting zones through these branch passages”. However, in Fig. 3, Land shows a case where “Indoor unit 336” is connected to “first zone supply duct 308”, “second zone supply duct 310”, and “third zone supply duct 312”. As shown, “Indoor unit 336” has a duct on the outlet side which branches out to “first zone supply duct 308”, “second zone supply duct 310”, and “third zone supply duct 312”. As shown by the arrows on Fig. 3 indicating the air flow direction, the air exits from the “Indoor unit 336” and flows through each of the ducts to the separate zones, thus reading on the claim. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the duct system taught in Land to that of Hiroaki, in order to deliver conditioned air to each of the painting zones based on pre-selected temperature requirements [col. 10, lines 60-62 of Land], for the predictable benefit of improving the painting quality conditions throughout Hiroaki’s painting zones.

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Hiroaki, Japanese Patent No. 2016067998 (referring to English translation provided by applicant dated 06/18/2020), in view of Land, United States Patent No. 10330328B2 and further in view of Hoppach, United States Patent. No. 6990847B2. Hiroaki, as modified above, discloses substantially all features of the painting system of Claim 5.
Regarding Claim 6, Hiroaki, as modified, fails to teach a case where “a conditioned air supply amount adjuster including a first damper which is provided in the branch passage and of which an opening degree is changeable so as to adjust an amount of conditioned air supplied to each of the painting zones”. However, in Fig. 3 and [col. 10 lines 65-67 to col. 11 line 1], Land teaches a case where “Alternatively or in conjunction with the control of the return zone dampers 322, 324, and 326, in some embodiments, the system controller 342 may also control respective zone dampers 340”, where “zone dampers 340” read on the claimed air supply amount adjusters. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the “zone dampers 340” taught in Land to Hiroaki, as modified, to “reduce and/or prevent mixing in selected zones” [col. 11 lines 1-2 of Land].
Hiroaki, as modified, also fails to teach a case where “an air exhaust amount adjuster including a second damper of which an opening degree is changeable so as to adjust an amount of air released into an atmosphere out of air exhausted from each of the painting zones except for a painting zone on a most downstream side in the air flow direction”. However, in Fig. 3 and [col. 10 lines 62-65] Land teaches a case where “To achieve selective zone mixing, the system controller 342 may be configured to control return zone dampers 322, 324, and 326 associated with zones 302, 304, and 306, respectively”, where “return zone dampers 324 and 326” read on the claimed exhaust amount adjuster. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the “return zone dampers 324 and 326” taught in Land to Hiroaki, as modified, to “reduce and/or prevent mixing in selected zones” [col. 11 lines 1-2 of Land].
Hiroaki, as modified, also fails to teach a case where “an air temperature detector that detects temperature of air flowing between the cascade fan and a painting zone on a downstream side of the cascade fan in the air flow direction”. However, Hoppach, in Fig. 1, teaches a sensing unit containing an “air temperature sensor 4” for measuring air temperature with applicable use in several different fields. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a sensing unit like the one described in Hoppach to an area between the cascade fan and a painting zone on a downstream side of the cascade fan in the air flow direction in Hiroaki, as modified, for the purpose of “measuring the air temperature” [Tech. Field of Hoppach] that is entering a new zone.
Hiroaki, as modified, also fails to teach a case where “an opening degree control unit including a processor that determines the opening degrees of the conditioned air supply amount adjuster and the air exhaust amount adjuster according to the temperature of the air detected by the air temperature detector”. However, as previously shown in [col. 10 lines 65-67 to col. 11 lines 1-2], Land teaches a case where “Alternatively or in conjunction with the control of the return zone dampers 322, 324, and 326, in some embodiments, the system controller 342 may also control respective zone dampers 340 to reduce and/or prevent mixing in selected zones”, where “system controller 342” would incorporate the claimed opening degree control unit. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the “system controller 342” with the opening degree control capability taught in Land to Hiroaki, as modified, for the purpose of controlling the adjustments to the amount of specific airflow entering and exiting each of the painting zones “to bring an unbalanced room within the selected global temperature threshold within a shorter period of time” [col 11 lines 9-11 of Land] through supplying greater airflow to a particular zone. Doing so would provide the predictable benefit of improved temperature and/or airflow control within each painting zone, resulting in improved painting quality conditions.
Regarding Claim 7, Hiroaki, as modified, fails to teach “an air blow amount adjuster including an inverter that adjusts an amount of air blown by the air supply fan”. However, in [col. 10 lines 18-20 and 48-50], Land teaches that “the system controller 342 may be configured to operate the indoor fan 334 for a specified time limit” and “the indoor fan 334 may be operated at different speeds based on various factors”. While Land does not specifically state that the “system controller 342” controls the speed of the fan, it is in control of the other settings of the fan such as the operating status. Therefore, it is assumed that the “system controller 342” would be capable of adjusting the speed of the fan as well, and thus reads on the claimed air blow amount adjuster. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the “system controller 342” of Land to Hiroaki, as modified, for the purpose of control the amount of air that the fan is blowing based on factors such as “the volume of zones… the temperature difference between zones… or the amount of mixing necessary to bring the unbalanced zone within the selected global temperature threshold” [col. 10 lines 50-54 of Land].
 Hiroaki, as modified, also fails to teach “an air blow amount control unit including a processor that sends an air blow amount command signal to the air blow amount adjuster according to the opening degrees of the conditioned air supply amount adjuster and the air exhaust amount adjuster determined by the opening degree control unit”. However, as previously described in regards to Claim 6, [col. 10 lines 65-67 to col. 11 lines 1-2] of Land teaches that “system controller 342” controls the “zone dampers 340” and “return dampers 324 and 326”. Also, [col. 11 lines 52-59] of Land states “it should also be noted that the indoor fan 334 may be operated at different speeds based on various factors, including, but not limited to the volume of zones being mixed, the temperature difference between zones, the size of the zones to be mixed, and/or the amount of mixing necessary to bring the unbalanced zone within the selected global temperature threshold”. Finally, as noted in the previous part of Claim 7, the “system controller 342” controls the speed of the “indoor fan 334”. Therefore, it has been established that the “indoor fan 334” may be operated at different speeds for various reasons as controlled by the “system controller 342”, which also controls the opening of “zone dampers 340” and “return dampers 324 and 326”. Another reason that is not specifically mentioned would be for “system controller 342” to adjust the speed of “indoor fan 334” based on the degree of opening of “zone dampers 340” and “return dampers 324 and 326”. Therefore, “system controller 342” reads on the claimed air blow amount control unit. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add “system controller 342” with the described air blow amount control unit capabilities to Hiroaki, as disclosed, for the purpose of adjusting the speed of the fan in accordance with the opening and closing of the dampers.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Ribiero, United States Patent No. 10016774B2. This prior art teaches a painting system with similar features to those claimed, including multiple zones with individual ventilation input and output sources.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRETT P MALLON whose telephone number is (571)272-4749. The examiner can normally be reached Monday-Thursday from 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDELMIRA BOSQUES can be reached on (571)270-5614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRETT PETERSON MALLON/Examiner, Art Unit 4124                                                                                                                                                                                                        /EDELMIRA BOSQUES/Supervisory Patent Examiner, Art Unit 3762